Allowable Subject Matter
Claims 1, 3 – 13, 14 – 16, and 18 – 25 are allowed.
The following is an Examiner’s Statement of Reason for Allowance.
Independent claims 1, 12, and 20 recite similar subject matter and are allowed based upon the same rationale. Reference is made herein to claim 1 as the representative claim. 
The claimed invention of claim 1 is directed to an apparatus that dynamically generates and provisions digital content to network-connected devices. Claim 1 specifically requires receiving a first signal via the communications unit, the received signal including information generated by an application program executed by a communications device of a party, and the information comprising an application identifier that identifies the executed application program; based on the application identifier, obtain an identifier that identifies a third party associated with the executed application program, the identifier of the third party being distinct from the application identifier.
Based upon the rationale provided by the Patent Board Appeal Decision dated 6/17/2022, and Appellant’s arguments dated 12/21/2020, the prior art was found not to teach the Applicant’s claimed invention. As such, the invention of claim 1 is allowed over the prior art as the prior art fails to teach the claimed invention of claim 1 when considered as a whole.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIHAD KAMAL BOUSTANY whose telephone number is (571)270-0251. The examiner can normally be reached M-F: 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on (571) 272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.K.B/               Examiner, Art Unit 2454                  

/GLENTON B BURGESS/               Supervisory Patent Examiner, Art Unit 2454